 In theMatter of WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY(LouIsviLLE ORDNANCE DIVISION)andINTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS, LOCAL UNION #369, A. F. OF L.,Case No. R--5083. -Decided May 4, 1943Mr. T. M. Galphin, Jr.,of Louisville, Ky., for the Company.Mr. Lawrence F. Daly,of Washington, D. C., andMr. H. H. Hudson,of Louisville, Ky., for the IBEW.Mr. D. J. Amer,of Louisville, Ky., for the IAM.Mr. C. H. Van Tyne,of Louisville, Ky., andMr. Waldo Stager,ofCincinnati, Ohio, for the CIO.Mr. Glenn L. Moller,of counsel to the Board.DECISION-ANDDIRECTION OF ELECTIONUpon petition duly filed by International Brotherhood of ElectricalWorkers, Local 'Union #369, A. F. of L., herein called the IBEW,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Westinghouse Electric & Manufactur-ing Company (Louisville Ordnance Division); Louisville, Kentucky,herein called the Company, the National Labor Relations Board pro-vided for an' appropriate hearing upon due notice before William S.^Shooer, Trial Examiner.Said hearing was held at 'Louisville, Ken-tucky, on March 30, 1943.The Company, the IBEW, the Interna-tionalAssociation of Machinists, herein called the IAM, and United"Electrical, Radio & Machine Workers of America, CIO, herein calledthe CIO, appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.. The Trial Examiner's -rulings' madeat the hearing are free from prejudicial error and are hereby affirmed.:At the hearing the Company moved. to dismiss the petition 'on' thegrounds that the employees here involved have already been found bythe Board to constitute part of a larger industrial unit, and that, the-unit here sought is inappropriate.,Trial Examiner to ' theBoard for decision:The -motion' is" hereby:49 N. L. R., B., No. 59.445 446DECISIONS OF NATIONAL LABOR RELATSONTS'BOARD ,denied.On April 16,1943,the IBEWfiled a'brief whichthe Boardhas considered.-Upon the entire record in the,case, the Board makes the following:FINDINGS OF FACTkI.THE BUSINESSOF THE COMPANYWestinghouse Electric&Manufacturing -Company, incorporatedunder the laws of the State of Pennsylvania,has its principal officesand place of business in Pittsburgh,Pennsylvania.It is,engaged inthe manufacture of a. wide variety of electrical machinery and equip-ment and has numerous plants in various States of the United States.The Company operates a,plant at Louisville,Kentucky,the only opera-tion here involved,known as the Louisville Ordnance Division, atwhich ordnance is produced for the United StatesNavy.Of the rawmaterials used at the Louisville plant 95 percent is shipped to theplant from points outside the State of Kentucky and virtually all ofthe finished products of the plant,are shipped therefrom to points"outside the State of Kentucky.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.'II.THE ORGANIZATIONS INVOLVEDInternational,Brotherhood of ElectricalWorkers, Local Union-#369, 'affiliated with theAmerican Federation of Labor, is a labororganization admitting to membership employees of the Company.InternationalAssociation-ofMachinists,Naval Ordnance Lodgex$830, affiliated with the American Federation of Labor,is a labor or-ganization admitting to membership employees of the Company.United Electrical,Radio & Machine Workers of America, affiliated,with the Congress of Industrial Organizations,is a labor organization,admitting to membership employees of, the Company.III.THE'QUESTION CONCERNING REPRESENTATIONSince March 1942, the IBE%y has been requesting that the Companyrecognize it as the exclusive barganing representative of the electricalmantenance. men,, the : gun, wiremen, and the crane operators at theLouisville Ordnance Plant, but the Company has refused such recogni-tion on—the ground that the employees involved have already beenfound by the.Board to be' part-of an industrial unit- and that as a resulto the certification of the, IAM as the:barganing representative of theby the Company- and the IAM, covering the employees, here involved,' WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY447and that this, contract is still in force and is a bar to this proceeding.'The Company further contends that the unit proposed by the IBEWis functionally inappropriate.-The TAM has taken the position, even since the Company refusedto recognize the IBEW in March 1942, that it makes no claim to mem-bership among the employees in the unit claimed by the IBEW andwaives its jurisdiction over these employees and that it is willing thatthe Board place the employees here involved in a separate appropriateunit.The contract referred to above is of indefinite duration and is there-fore, not a bar to a present determination of representatives.As to the Company's contention that our previous finding that anindustrial unit was appropriate bars a present finding that a differentunit is now appropriate, we have frequently held that when only thepropriety of a proposed industrial unit was involved in an earlier case,and no union was requesting a craft unit, the decision in the earliercase is not necessarily determinative of,whether or not a presently pro-posed craft unit is appropriate=A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the IBEW represents a sub-stantial number of employees in the unit hereinafter found appro-priate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c), and Section 2'(6) and (7) of the Act.IV.THE APPROPRIATE UNITThe IBEW claims that all electrical maintenance employees andtheir apprentices, gun wiremen and their apprentices, and crane oper-ators, excluding those who have the power to hire and discharge,constitute a unit appropriate for the purposes of collective bargaining.The IAM agrees that such a unit is appropriate.The Company and the CIO contend that the present industrial unitis completely satisfactory and that the work of the employees in the'Matter of Westinghouse ElectricitManufacturing Company,Louisville Ordnance 1):v,-•ionandInternational Associationof Machinists,Local Lodge#681, 38 N. L R B 412-'Matter of International Shoe Co.,Wood River TanneriesandInternationalAssociationof Machinists,District No 9, A. F L,49 N L R B, No 13;Matter of'Bethlehem SeelCompany(Boston Yards)andPatteinMakers LeagueiofNorth Amciica (AFL) 39,N L, R-13 1230t,-3 The Field Examinerreported that the IBEW submittedits officeledger which containedthe namesof 84 paid-up members whose namesappeared on the pay roll of the Companyas of February23. 1943, in the alleged appropriate unit.-There ate approximately 1.30 per-sons in the alleged appropriate unit and approximately 53 personsin the unit which we,find to be appropriateAt the hearingthe CIOsubmittedto the TrialExaminer 16 authorization cardsbcaringapparently genuine signatures of personswhosenames appear on the aforesaid pay l olland who are in the alleged appropriate unit. 448 _,,DECIOF -^NAT'TONAL LABORRELATIONS-;BOARDunit here sought is too closely related to the work of the- other produc-'tion and maintenance employees to justify the establishment of theunit herein sought.The unit here sought by the IBEW is composed of three groups:electrical maintenance employees, gun wiremen; and crane operators.The electrical maintenance employees are highly skilled electricianswhose function is to repair and maintain all of the varied electricalequipment throughout the plant.The Company has several wagebrackets, based upon the Company's estimate of the relative skills,abilities, and responsibilities required by the various types of work.The electrical maintenance employees, as well as, the gun wiremen, arefor the most part classified in the, Company's second highest wagebracket, a few being in the highest bracket.The work of the elec-tricalmaintenance men is not only highly skilled but is frequentlydangerous.A thorough' period of training and apprenticeship isnecessary to attain the necessary skills and knowledge required of acompetent electrician.The Company has itself recognized the skilledcharacter of his trade by employing, wherever possible, "qualified.journeymen."Electricians have long been recognized as an identifi-able craft and have historically bargained on a craft basis. .The second classification of employees which the IBEW wouldinclude in the unit is that' of gun wiremen and their apprentices.The.gun wiremen are also skilled electricians whose function is to install,on the ordnance being produced at the plant, the various electricalitems which are part of the finished product, including wiring, conduit,fittings and controls.Their work requires the same skills as arerequired of the electrical maintenance employees.As above indicated,they are classed in the same wage bracket, as the electrical maintenanceemployees.The third classification of employees which the, IBEW would iti-elude is that of crane operators..These employees operate the,manyelectric cranes by which the various heavy parts of the ordnance aremoved from one place to another during the course of construction.This work does not require a knowledge of electricity and is.not con-sidered by the Company to be a particularly skilled occupation. ,Thehighest-paid' crane operators are in the wage bracket below that inwhich the electrical maintenance men. and gun wiremen, are found.After a training period of from 10 to 15 weeks, crane operators 'areconsidered to be competent to handle most'of the operations' requiredof, crane operators. ' Their only concern with electricity is that theirUnder all the circumstances,,we are, of the opinion.that the'electrieal,maintenance. employees and their apprentices, and the'gun wiremen WESTINGHOUSE ELECTRIC & MANUFACTURING coMPANTY449and their apprentices can constitute an appropriate unit, but that thecrane operators should not be included in the unit.Accordingly,we find that all electrical maintenance employees andtheir apprentices,and all gun wiremen and their apprentices, at the.Company's Louisville Ordnance Division,excluding those who havethe power to hire and discharge,and also excluding crane operatorsand all other employees at the said Louisville Ordnance Division,constitute a unit appropriate for the purposes of collective-bargain-ing within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be'resolved by an election by secret ballot-among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein,subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining withWestinghouseElectric & Manufacturing Company(Louisville Ordnance Division),Louisville,Kentucky, an election by secret ballot shall be conductedas early as possible,but not later than thirty(30) days from the dateof this Direction,under the direction and supervision of the RegionalDirector for the Ninth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section 10,of,said Rules and Regulations,among the employees iii the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees'in the armed forces of -the United States who present them-selves in person at the polls,but excluding those employees who havesince quit or been discharged for cause,to determine whether theydesire to be represented by International Brotherhood of ElectricalWorkers, Local Union # 369, affiliated with the American Federationof Labor, or by United Electrical, Radio & Machine Workers of Amer-ica, affiliated with the Congress of Industrial Organizations, for thepurposes of collective bargaining,or by neither.^',